DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on May 4, 2021 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	2. The amendments filed February 26, 2021 have been entered, wherein claim 1 was amended and claims 2-4 were added. Accordingly, claims 1-4 have been examined herein. The previous claim objections have been withdrawn due to applicant’s convincing arguments. This action is non-final. 
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2004001118), hereinafter Arai, in view of Hu et al. (US PGPUB 20080318494), hereinafter Hu, and further in view of Amann (US PGPUB 20050279212).
Regarding claim 1, Arai teaches a processing apparatus (fig. 1), comprising: 
a chuck table (fig. 1, chuck table 52) configured to hold a plate-shaped workpiece thereon (chuck table 52 is capable of holding a plate-shaped workpiece thereon); 
a processing unit including a spindle (fig. 1, spindle unit 32) having an end portion at which a processing tool (fig. 1, grinding tool 325) for grinding or polishing the workpiece held on the chuck table is to be mounted (fig. 1, grinding tool 325 is a grinding tool mounted to the end portion of spindle unit 32. The grinding tool is configured to grind the workpiece held by the chuck table 52); 
a processing room (fig. 1, dustproof cover 7 creates a processing room) surrounded by a cover (fig. 1, walls 71, 72 and 73 create a cover and surround the processing room) including a wall (upper wall 71) and configured to accommodate the chuck table (paragraph 17, rectangular opening 72a in order to allow passing of the chuck table mechanism) and the end portion of the spindle therein (paragraph 17, circular opening 71a in order to allow passing of the grinding tool (which is attached to the end portion of the spindle)).
Arai does not teach a dirty situation indication unit configured to indicate a degree of adhesion of processing waste, which is generated by grinding or polishing of the workpiece, to the wall, wherein the dirty situation indication unit includes:
a transmission window made of a member that passes visible rays therethrough and configuring part of the wall, wherein the transmission window and the wall are disposed in a horizontal orientation ,and 
a color sample indication unit provided in an overlapping relationship with the transmission window or adjacent the transmission window and having a plurality of indication portions indicative of a relationship between an amount of the processing waste adhering on the transmission window and a color of the transmission window.  
	Hu teaches a substrate polishing apparatus which includes a transmission window (paragraph 0017; window not labeled but evident in fig. 1a) made of a member that passes visible rays therethrough and configuring part of the wall (paragraph 0017; the enclosure may include at least one window through which operators may see the operation of the apparatus. This implies the window passes visible rays there through and it also implies the window is configured to make up part of the wall).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to incorporate the window teaching of Hu to provide a processing apparatus that incorporates a transmission window. Further, it would have been obvious to incorporate Hu’s transmission window onto the most readily available and largest surface of Arai’s dustproof cover. Specifically, it would have been obvious to incorporate Hu’s transmission window onto the upper wall 71 of the dustproof cover. Doing so would allow the operator to look within the processing room to see the operation of the apparatus (Hu, paragraph 0017).
	Arai, as modified by Hu, teaches wherein the transmission window and the wall are disposed in a horizontal orientation (Hu’s window is now incorporated onto the horizontal upper wall 71).
Arai, as modified by Hu, does not teach a dirty situation indication unit configured to indicate a degree of adhesion of processing waste, which is generated by grinding or polishing of the workpiece, to the wall, wherein the dirty situation indication unit includes:
a color sample indication unit provided in an overlapping relationship with the transmission window or adjacent the transmission window and having a plurality of indication portions indicative of a relationship between an amount of the processing waste adhering on the transmission window and a color of the transmission window.  
	However, Amann teaches a dirty situation indication unit which facilitates proper replacement of a filter assembly and avoids the possibility that the filter element may still be operable and may still have additional useful life when it is otherwise replaced based upon a predetermined time interval. Amann’s dirty situation indication unit includes a sight glass (window member) 54 which enables a viewer to assess the cleanliness of the filter member 22 and to determine if such filter needs replacement. The sight glass is located above a portion of the filter member 22. Additionally, Amann teaches a color scale or comparison color shade 55 can be associated with the sight glass 54 such that when the color of the filter member 22 matches the color scale associated with the sight glass 54, the filter assembly can be replaced. This facilitates proper replacement of the filter assembly and avoids the possibility that the filter element may still be operable. If it is determined by viewing the filter element 22 through sight glass 54 that the filter element is dirty and contaminated, the entire filter assembly is removed and replaced (paragraph 0033). 
	It would have been obvious to a person having ordinary skill in the art and ordinary creativity before the effective filing date of the claimed invention to have modified Arai in view of Hu to further incorporate the dirty situation indication unit teaching of Amann to provide a dustproof cover with a window located on the upper wall and a dirty situation indication unit adjacent the window, wherein the dirty situation indication unit includes a color scale for 
Arai in view of Hu and further in view of Amann teaches a dirty situation indication unit configured to indicate a degree of adhesion of processing waste, which is generated by grinding or polishing of the workpiece, to the wall (Amann’s dirty situation indication unit, now incorporated as detailed above, is capable of indicating a degree of adhesion of processing waste to the wall), wherein the dirty situation indication unit includes:
a color sample indication unit (Amann’s color scale) provided in an overlapping relationship with the transmission window or adjacent the transmission window (Amann’s color scale is located adjacent the window) and having a plurality of indication portions (Amann’s teaching of color scale teaches plurality of indication portions) indicative of a relationship between an amount of the processing waste adhering on the transmission window and a color of the transmission window (Amann’s dirty situation indication unit was incorporated and adapted for the specific situation so that it is indicative of a relationship between an amount of processing waste adhering on the window and a color of the window).  
Regarding claim 2, Arai in view of Hu and further in view of Amann teaches the claimed invention as rejected above in claim 1. Additionally, the same teaching of Arai in view of Hu and further in view of Amann teaches wherein the wall is disposed above the chuck table (In operation, Arai’s upper wall 71 is disposed above the chuck table 52).  
	Regarding claim 3, Arai teaches a processing apparatus (fig. 1), comprising: 
a chuck table (fig. 1, chuck table 52) configured to hold a plate-shaped workpiece thereon (chuck table 52 is capable of holding a plate-shaped workpiece thereon); 
a processing unit including a spindle (fig. 1, spindle unit 32) having an end portion at which a processing tool (fig. 1, grinding tool 325) for grinding or polishing the workpiece held on the chuck table is to be mounted (fig. 1, grinding tool 325 is a grinding tool mounted to the end portion of spindle unit 32. The grinding tool is configured to grind the workpiece held by the chuck table 52); 
a processing room (fig. 1, dustproof cover 7 creates a processing room) surrounded by a cover (fig. 1, walls 71, 72 and 73 create a cover and surround the processing room) comprising a wall (upper wall 71) and configured to accommodate the chuck table (paragraph 17, rectangular opening 72a in order to allow passing of the chuck table mechanism) and the end portion of the spindle therein (paragraph 17, circular opening 71a in order to allow passing of the grinding tool (which is attached to the end portion of the spindle)).
Arai does not teach a dirty situation indication unit configured to indicate a degree of adhesion of processing waste, which is generated by grinding or polishing of the workpiece, to the wall of the cover, wherein the dirty situation indication unit includes: 
a transmission window made of a member that passes visible rays therethrough and configuring part of the wall, wherein the transmission window is disposed above the chuck table, and 
a color sample indication unit provided in an overlapping relationship with the transmission window or adjacent the transmission window and having a plurality of indication portions indicative of a relationship between an amount of the processing waste adhering on the transmission window and a color of the transmission window, wherein the transmission window and the color sample indication unit are disposed in a horizontal orientation.  
	Hu teaches a substrate polishing apparatus which includes a transmission window (paragraph 0017; window not labeled but evident in fig. 1a) made of a member that passes visible rays therethrough and configuring part of the wall (paragraph 0017; the enclosure may include at least one window through which operators may see the operation of the apparatus. This implies the window passes visible rays there through and it also implies the window is configured to make up part of the wall).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai to incorporate the window teaching of Hu to provide a processing apparatus that incorporates a transmission window. Further, it would have been obvious to incorporate Hu’s transmission window onto the most readily available and largest surface of Arai’s dustproof cover. Specifically, it would have been obvious to incorporate Hu’s transmission window onto the upper wall 71 of the dustproof 
Arai, as modified by Hu, teaches wherein the transmission window is disposed above the chuck table (Hu’s window is now incorporated onto the horizontal upper wall 71 which is located above the chuck table 52).
Arai, as modified by Hu, does not teach a dirty situation indication unit configured to indicate a degree of adhesion of processing waste, which is generated by grinding or polishing of the workpiece, to the wall of the cover, wherein the dirty situation indication unit includes: 
a color sample indication unit provided in an overlapping relationship with the transmission window or adjacent the transmission window and having a plurality of indication portions indicative of a relationship between an amount of the processing waste adhering on the transmission window and a color of the transmission window, wherein the transmission window and the color sample indication unit are disposed in a horizontal orientation.  
	However, Amann teaches a dirty situation indication unit which facilitates proper replacement of a filter assembly and avoids the possibility that the filter element may still be operable and may still have additional useful life when it is otherwise replaced based upon a predetermined time interval. Amann’s dirty situation indication unit includes a sight glass (window member) 54 which enables a viewer to assess the cleanliness of the filter member 22 and to determine if such filter needs replacement. The sight glass is located above a portion of the filter member 22. Additionally, Amann teaches a color scale or comparison color shade 55 can be associated with the sight glass 54 such that when the color of the filter member 22 
It would have been obvious to a person having ordinary skill in the art and ordinary creativity before the effective filing date of the claimed invention to have modified Arai in view of Hu to further incorporate the dirty situation indication unit teaching of Amann to provide a dustproof cover with a window located on the upper wall and a dirty situation indication unit adjacent the window, wherein the dirty situation indication unit includes a color scale for comparison. Additionally, it would have been obvious to adapt Amann’s dirty situation indication unit for the specific situation so that it is indicative of a relationship between an amount of processing waste adhering on the window and a color of the window. Doing so would facilitate proper cleaning, and avoids the possibility that the chamber may still be operable when it is otherwise cleaned based upon a predetermined time interval. Further, including a dirty situation indicator would optimize the run time of the machine and avoiding unnecessary shut downs. 
Arai in view of Hu and further in view of Amann teaches a dirty situation indication unit configured to indicate a degree of adhesion of processing waste, which is generated by grinding or polishing of the workpiece, to the wall of the cover (Amann’s dirty situation indication unit, now incorporated as detailed above, is capable of indicating a degree of adhesion of processing waste to the wall), wherein the dirty situation indication unit includes: 
a color sample indication unit (Amann’s color scale) provided in an overlapping relationship with the transmission window or adjacent the transmission window (Amann’s color scale is located adjacent the window) and having a plurality of indication portions (Amann’s teaching of color scale teaches plurality of indication portions) indicative of a relationship between an amount of the processing waste adhering on the transmission window and a color of the transmission window (Amann’s dirty situation indication unit was incorporated and adapted for the specific situation so that it is indicative of a relationship between an amount of processing waste adhering on the window and a color of the window), wherein the transmission window and the color sample indication unit are disposed in a horizontal orientation (the transmission window and color scale are disposed on Arai’s upper wall 71 in a horizontal orientation).  
Regarding claim 4, Arai in view of Hu and further in view of Amann teaches the claimed invention as rejected above in claim 3. Additionally, the same teaching of Arai in view of Hu and further in view of Amann teaches wherein the transmission window and the color sample indication unit are disposed above the chuck table (the transmission window and color scale are disposed on Arai’s upper wall 71, above the chuck table 52).

Response to Arguments
4. Applicant’s arguments filed February 26, 2021 have been fully considered. 
Applicant’s arguments, see pages 8-9 of the applicant’s response, filed February, 26, 2021, with respect to the rejection of claim 1 and the examiner’s previous position of considering the color sample indication unit as printed matter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amann (US PGPUB 20050279212). Amann teaches a dirty situation indication unit which facilitates proper replacement of a filter assembly and avoids the possibility that the filter element may still be operable and may still have additional useful life when it is otherwise replaced based upon a predetermined time interval. See the above rejection for further details.
Applicant also argues a person having ordinary skill in the art would not find it obvious to combine the window of Hu with the system of Arai, and further argues Hu does not teach wherein the transmission window and the wall are disposed in a horizontal orientation (pages 6 and 8 of the applicant’s response). The examiner respectfully disagrees. Hu teaches the window allows the operator to look within the processing room to see the operation of the apparatus. The window would also provide the benefit of allowing the operator to look within the processing room before and after the operation of the apparatus. Additionally, although applicant argues the dry polishing of Arai creates an environment in which observation of the operation is not possible, including a window would still provide the benefit of allowing the operator to view the operation and ensure it has commenced. Lastly, it would have been obvious to incorporate Hu’s transmission window onto the most readily available and largest 
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 62-078090 (provided on IDS dated 5/4/2021) teaches a peering inside a water tank through a through-hole and comparing the contamination level of the inner wall of the tank with a preliminarily prepared photograph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723